Title: Document II, 4–6 November 1771
From: Council
To: 



November 4th [and 6th] 1771.

His Excellency communicated to the Board the memorial of Colo. George Washington, in behalf of himself and the other Officers and Soldiers of the first Virginia Regiment, relative to the mode to be adopted for a Partition of the 200000 Acres of Land promised them by Governor Dinwiddie’s Proclamation of the 19th of February 1754, among the Several Claimants, whose Names are particularly mentioned; more especially praying, that as it appears from ten Surveys already made, and which include only 61796 acres, tho’ located on the most extensive bodies of Land that are to be found in the district prescribed (without taking in so many mountains and barren Hills, as would render the intended Bounty, rather a Charge) that it is utterly impracticable to include the whole quantity in 20 Surveys, each distributary might be allowed to Survey his proportion Seperately; and that those few who have incurred the whole charge of the said ten Surveys already compleated, may be

allowed to divide the Lands therein contained among themselves only, in proportion to their Several Advances, and in part of their respective Shares.
Whereupon, it was the opinion of the Council, and accordingly ordered, that the said Officers and Soldiers be confined to 20 Surveys; and as to the other Parts of the Memorial, they took time to consider thereof till Wednesday next.
At a Council held November 6th 1771.
Colo. Washington and Mr James Mercer were this day introduced into the Council Chamber, and were heard on the Subject of the Memorial presented the 4th Instant and then withdrawing, the Board were pleased to adhere to their former resolution, as to the Number of Surveys, and to order that 52 private men Should have 400 Acres each; 4 Corporals 500 Acres each; 7 Serjeants 600 Acres each; 2 Cadets 2500 Acres each; 8 Subalterns 6000 each; 5 Captains 9000 each; and three Field Officers 15000 Acres each; amounting in the whole to 170,000 Acres; and that 30,000 more (being the Complement of the 200,000) Should, after providing for such other private men as may hereafter apply, be devided among those who have hitherto born the Expense, and who in all probability must continue to do so till the full quantity is Surveyed, in proportion to the sum mentioned in the Memorial to have been advanced by each Individual.
